 1                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON

 2
                                                                Jul 08, 2021
 3                                                                 SEAN F. MCAVOY, CLERK




 4

 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
      JEREMY JOHNSON,
 8                                              NO: 4:21-CV-5053-RMP
                                  Plaintiff,
 9                                              ORDER OF DISMISSAL WITH
            v.                                  PREJUDICE
10
      JCLTG, LLC., individually, and
11    SOME BAGELS, INC., individually,

12                                Defendants.

13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

15   Prejudice, ECF No. 11. Having reviewed the Motion and the record, the Court finds

16   good cause to grant dismissal.

17         Accordingly, IT IS HEREBY ORDERED:

18         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 11, is

19               GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED July 8, 2021.

 7
                                                s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
